IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-69,674-01


EX PARTE CARLOS MANUEL AYESTAS





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 754409-A IN THE 230TH JUDICIAL
DISTRICT COURT OF HARRIS COUNTY


Per curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In July 1997, a jury convicted applicant of the offense of capital murder.  The jury also
answered the special issues submitted pursuant to Article 37.071 of the Texas Code of
Criminal Procedure in the favor of the State.  The trial court, accordingly, set punishment at
death.  This Court subsequently affirmed applicant's conviction and sentence on direct appeal
in an unpublished opinion.  Ayestas v. State, No. AP-72,928 (Tex. Crim. App. delivered Nov.
4, 1998).
	In this writ application, applicant presents seven allegations, including ten sub-allegations of ineffective assistance of counsel, in which he challenges the validity of his
conviction and the resulting sentence.  The trial judge entered findings of fact and
conclusions of law recommending that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial court's recommendation and adopt the trial judge's findings and
conclusions except for the following:  Findings of Fact 10, 23, 24, 54, 78, and 84 and
Conclusions of Law 2, 7(d), 10, 13, and 17.  Based upon these findings and conclusions and
our own review of the record, relief is denied.
	IT IS SO ORDERED THIS THE 10TH DAY OF SEPTEMBER, 2008.
Do Not Publish